Citation Nr: 1612455	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-28 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to May 2003 and from January 2006 to October 2006.  He also has an unverified period in the Naval Reserve that began in December 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral plantar fasciitis and assigned a noncompensable evaluation effective October 28, 2007.  

The Veteran provided testimony at a personal hearing before the undersigned Veterans Law Judge in March 2011.  A transcript is of record.  The Board thereafter denied the claim for entitlement to an initial compensable disability rating for service-connected bilateral plantar fasciitis in September 2011.  

The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2012 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion), vacated the September 2011 Board decision as it pertained to the issue of entitlement to an initial compensable disability rating for service-connected bilateral plantar fasciitis, and remanded the matter to the Board.  The issue of entitlement to an initial compensable rating for sinusitis, also denied by the Board in September 2011, was not appealed to the Court.  

The Board again denied the claim for entitlement to an initial compensable disability rating for service-connected bilateral plantar fasciitis in December 2013.  The Veteran appealed the Board's December 2013 decision to the Court.  In an October 2014 Order, the Court granted a Joint Motion for Vacatur and Remand (Joint Motion), vacated the December 2013 Board decision and remanded the matter to the Board.  

In a December 2014 decision, the Board granted an initial rating of 10 percent for bilateral plantar fasciitis.  This grant was effectuated in a January 2015 rating decision, which also amended the effective date of the grant of service connection to October 28, 2006, an issue that the Board had previously referred.  

The Veteran appealed the Board's December 2014 decision to the Court.  In a May 2015 Order, the Court granted a May 2015 Joint Motion for Partial Remand (Joint Motion), vacated the December 2014 Board decision, and remanded the matter to the Board.  

The Board thereafter sought an expert medical opinion concerning issues raised in the May 2015 Joint Motion, which will be discussed in greater detail below.  The case has been returned for appellate review.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The symptoms manifested by the Veteran's bilateral plantar fasciitis more nearly approximate the criteria for moderately severe foot injury under Diagnostic Code 5284, and the Veteran is entitled to separate ratings for each foot.  


CONCLUSION OF LAW

The criteria for separate initial ratings of 20 percent, and not higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records, afforded the Veteran the opportunity to give testimony before the Board, and afforded the Veteran appropriate examinations to determine the severity of his disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and the expert medical opinion obtained in this case are adequate for rating purposes because they provided the necessary clinical examination findings to evaluate the disability under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for bilateral plantar fasciitis was granted in the March 2008 rating decision that is the subject of this appeal.  A noncompensable rating effective October 28, 2007, was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board granted an increased rating in a December 2014 decision, which assigned a 10 percent rating for bilateral plantar fasciitis under the same diagnostic criteria.  The January 2015 rating decision that effectuated the grant of the 10 percent rating also amended the effective date of the grant of service connection to October 28, 2006, an issue that the Board had previously referred.  

The Veteran contends that he is entitled to a compensable rating because not all the information supporting his claim was considered.  See July 2009 VA Form 9.  He testified in March 2011 that he had received cortisone shots in both feet over the years for pain relief and that shoe inserts helped control his symptoms.  He further testified that he could walk for about 15 to 20 minutes before needing to sit and rest for 5 to 10 minutes, but denied that his feet were painful when sitting.  

Diagnostic Code 5276 provides the rating criteria for acquired flatfoot.  A noncompensable rating is assigned where symptoms are mild, and relieved by a built-up shoe or arch support.  A 10 percent rating is assigned where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet, either bilateral or unilateral.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, 20 and 30 percent ratings (unilateral and bilateral, respectively) are assigned.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shows or appliance, 30 and 50 percent ratings (unilateral and bilateral, respectively) are assigned. 

The medical evidence in this case consists of VA and private treatment records, two VA examination reports, and an expert medical opinion with two addendum opinions.  The Board notes that since the Court issued its May 2015 Order, lay evidence in the form of two appellate briefs from the Veteran's representative and medical evidence in the form of the expert medical opinion with two addendum opinions have been associated with the electronic files.  No additional evidence has been associated with the electronic files since the Court's May 2015 Order.  

An October 2007 VA x-ray of the Veteran's bilateral feet showed hallux valgus deformity of the right foot with medial deviation of the metatarsal head and associated soft tissue prominence in keeping with bunion formation.  Associated degenerative joint disease at the first metatarsophalangeal joint characterized by nonuniform joint space narrowing and reactive change was also noted.  There were no calcaneal bone spurs, fracture, periosteal new bone formation, or destructive lesions found.  

The Veteran underwent a VA joints examination in February 2008, at which time his claims folder was reviewed.  He reported continued pain in his heels, left worse than right.  The left foot was at a level seven on a scale of ten and the right foot was at a level five on a scale of ten.  The Veteran reported seeing a private podiatrist who had given him steroid injections without relief.  Custom inserts were being considered by the private podiatrist.  The Veteran reported pain at rest and when standing and walking.  He denied weakness, swelling, fatigability and flare-ups.  The Veteran indicated that his feet affected activities of daily living due to pain when performing any weightbearing activities.  He denied the use of assistive devices, special shoes, braces or inserts.  The Veteran noted that pain was worse when he got up in the morning and that he got some relief during the day but that by the end of the day, the pain would have returned.  The pain was located mostly in the heels.  The examiner noted the 2007 VA x-ray findings.  

Physical examination at the time of the February 2008 VA examination showed normal gait.  Examination of the right foot showed pes planus and a 40 degree hallux valgus with a slightly tender bunion.  There was also a callus under the first metatarsophalangeal joint under the bunion measuring two by one centimeters, and which was described as moderately tender.  There was no evidence of abnormal weight bearing, abnormal shoe wear pattern, ulcerations, or edema.  Skin and circulation were normal.  The Veteran could dorsiflex and plantar flex his toes from 0 to 30 degrees without pain.  The Achilles tendons were aligned and not painful with manipulation.  No pain was elicited on manipulation of the midfoot, hindfoot, or forefoot.  Palpation of the plantar fascia showed tenderness.  Examination of the Veteran's left foot showed pes planus.  There was no hallux valgus, no evidence of abnormal weight bearing, no abnormal shoe wear pattern, no ulcerations or callouses, and no edema.  Skin and peripheral circulation were normal.  The Veteran could dorsiflex and plantar flex his toes from 0 to 30 degrees without pain.  The Achilles tendon was aligned and not painful with manipulation.  No pain was elicited on manipulation of the midfoot, hindfoot, or forefoot.  The plantar fascia was tender to palpation.  There was no change in range of motion and no weakness, incoordination, fatigue, lack or endurance, or change in pain level with repetitive motion times three, bilaterally.  The impression was hallux valgus of the right big toe, degenerative joint disease of the first metatarsophalangeal joint of the right foot, and bilateral plantar fasciitis.  The tenderness noted on palpation of the bilateral fascia was reported as moderate.  

Private treatment records include a November 2007 letter from the Veteran's podiatrist W.D.B., who noted that the Veteran presented to the office in October 2007 with chief complaint of heel pain.  The diagnosis was bilateral plantar fasciitis with heel spur syndrome.  A series of injections, once a week for three weeks, and Spenco thinsole orthotics, were deemed the treatment of choice.  The Veteran was reportedly amenable and the first injection was given bilaterally.  He returned on two occasions in November 2007 for the second and third injections.  

A January 2008 primary care clinic note from the Naval Health Clinic in Corpus Christi reveals that the Veteran was seen in his capacity as a Reservist.  He reported foot pain was worse when he was under physical stress.  The pain referenced was noted to be affecting his bilateral arches.  Physical examination revealed that balance, gait and stance were normal.  There were no specific physical findings related to either foot.  The diagnosis was plantar fasciitis. 

A March 2008 record from podiatrist S.G.L. at Metroplex Foot & Ankle Center reported that the Veteran had a prolonged history of plantar fasciitis in both heels.  A history of five cortisone shots in each foot and the use of arch supports and nonsteroidal anti-inflammatory use for the past year were also reported.  The Veteran described his pain as a level eight on a scale of ten and noted that it was sharp and burning, worse with first step out of bed in the morning.  Physical radiographic examination was noted to be most consistent with chronic plantar fasciitis.  Physical therapy and special shoe design were recommended.  

The Veteran underwent an initial evaluation at North Davis/Keller Physical Therapy in April 2008.  The document is hard to read, but a diagnosis of bilateral plantar fasciitis was made and the chief complaint appears to be pain in both feet.  It also appears the Veteran reported that Prednisone and cortisone injections had provided no relief.  A pain level of eight/nine on a scale of ten was reported.  Functional limitations included prolonged walking and standing and the first few steps in the morning.  There was objective evidence of increased pronation and a bunion on the right foot.  Strength was within normal limits and the Veteran was neurologically intact to light touch in both lower extremities.  There was tenderness to palpation at the origin of the plantar fascia in both feet.  Other objective findings are illegible.  It appears that the Veteran received physical therapy on two occasions in April 2008 from this facility and was discharged secondary to insurance limitations.  

The Veteran underwent an initial evaluation at Southlake Physical Therapy in June 2008.  A diagnosis of bilateral plantar fasciitis was made and the chief complaints reported were pain in the morning and tenderness with walking, left worse than right.  A pain level of eight on a scale of ten was reported.  Functional limitations included increased pain as the day progresses and pain in the early morning.  The objective findings are hard to read but it appears the Veteran's condition was mild on inspection.  Findings pertaining to range of motion are illegible.  It appears that the Veteran had a total of nine visits from this facility in June 2008 and July 2008.  Many of the documents associated with this therapy are hard to read, but it appears that the objective findings noted were related to the therapy, not the clinical condition of the Veteran's feet.  One of the June 2008 notes shows that foot pain was reduced with soft tissue massage; a June 2008 updated plan of care reveals that plantar fascia flexibility had improved with nine physical therapy visits and that the goals had been partially achieved.  

Records from Metroplex Foot & Ankle Center reveal that the Veteran was seen in June 2008 and July 2008.  Physical examination findings of pain with palpation of both heels were noted.  The plan included physical therapy in June 2008 and physical therapy and injections in July 2008.  

The Veteran was seen by private podiatrist S.G.L. in July 2008.  He denied any improvement of pain, to include with past treatment of physical therapy and stretching exercises.  The severity of the condition was noted to be about the same, at a level seven out of ten.  The Veteran reported the pain came and went and that physical therapy did not change much in terms of pain.  In pertinent part, physical examination revealed pain to palpation of the plantar-medial heel, bilaterally; pain to palpation of the plantar-medial heel extending into the bilateral arch; normal bilateral ankle dorsiflexion; and no pain on side to side compression of the bilateral heels.  Muscle strength and tone were normal and inspection and palpation of bone, joints and muscles was unremarkable.  The impression was chronic, proximal plantar fasciitis.  An injection into the area of maximum bilateral tenderness was given.  

The Veteran was seen again by private podiatrist S.G.L. in September 2008.  He denied any improvement.  He reported experiencing increased pain with increased activity and occasional needle, stabbing pain, but denied nausea, vomiting, fever and chills.  Past treatment included injections, orthotics and stretching, which he did not do daily.  He had also used Zcoil shoes.  The physical examination revealed findings identical to those in July 2008, with no change in impression.  

An October 2008 record from private podiatrist S.G.L. at Metroplex Foot & Ankle Center noted that the Veteran would be unable to participate in drills due to his foot problems.  The duration was October 7, 2008, to February 7, 2009.

A February 2009 VA ambulatory care note reveals that the Veteran reported continued foot pain.  He indicated that he had tried physical therapy and cortisone injections.  Physical examination revealed the left foot plantar surface area was tender to palpation.  The assessment was foot pain. 

The Veteran underwent a VA feet examination in September 2009, at which time he reported that injections had been of no help but orthotics had helped reduce his pain.  He reported pain on a daily basis at a level six/seven on a scale of ten, that will decrease to a level three and increase to a level eight.  Most of his increased pain occurred first thing in the morning and it seemed to get better throughout the day.  The Veteran noted increased pain after getting up from prolonged sitting.  He reported taking Motrin as needed, which took the edge off his pain.  He was also still using over-the-counter orthotics in both shoes, but denied any other orthopedic assistive devices and the use of any special orthopedic shoes.  He could walk approximately a quarter of a mile before needing to rest.  Standing was not limited by his feet and activities of daily living were not generally affected.  The Veteran was able to feed, dress and take care of his personal hygiene.  He indicated that he used to be an avid walker for recreation and exercise, but was no longer able to do this.  The Veteran also reported that his job was affected.  He indicated that he had sore and stiff feet and that his job involved a lot of walking and that the soreness and stiffness made it difficult for him.  He had increased pain with prolonged walking, but denied any heat, redness, or swelling.  The Veteran also denied flare-ups that incapacitate him at any time.  

Physical examination at the time of the September 2009 VA examination revealed normal gait.  There was callus formation on the right foot medial aspect of the ball and on the left foot along the medial aspect of the great toe.  Both calluses were described as nontender.  Strength was 5/5 and there was no evidence of flat feet, high arch, claw foot, or vascular or skin changes.  Distal pulses were good and good capillary refill.  There was tenderness to palpation along the plantar aspect of the heel reported.  The Achilles was straight and nontender.  There was no evidence of pes planus on weightbearing and the Achilles remained straight on weightbearing.  The Veteran could heel and toe walk.  There was no abnormal shoe wear, no evidence of abnormal weight bearing, and no swelling or erythema.  The Veteran had bilateral bunions, right greater than left.  The right bunion measured 30 degrees and the left 20 degrees.  Range of motion of the metacarpal phalangeal joints was full and without pain.  The interphalangeal joint range of motion was to 80 degrees and metatarsal phalangeal joint range of motion was to 50 degrees.  The Veteran did not exhibit any increased pain, fatigue, weakness, lack of endurance or incoordination on repetitive motion testing.  The examiner added that there was no evidence of claw foot, high arch, hammertoes, or other deformities.  The assessment was bilateral plantar fasciitis.  A November 2009 addendum noted that the examiner had reviewed the Veteran's claims file, which had been unavailable to him at the time of the examination in September 2009.  No changes were indicated for either the examination findings or opinions after review. 

A May 2010 VA ambulatory care note reveals that the Veteran reported continued foot pain and bilateral heel pain.  Physical examination revealed the bilateral foot plantar surface area and heels were tender to palpation without effusion and with possible straightening of the arch.  The assessment was foot pain.  The examiner noted that the bunion deformity noted in a 2007 x-ray was still present but mild.  Arch supports were provided that same month.  See orthotics prosthetics note.  

A May 2010 x-ray of the bilateral feet contained an impression of hallux valgus deformity of the right foot with medial deviation of the metatarsal head and associated soft tissue prominence in keeping with bunion formation; associated degenerative joint disease at the first metatarsophalangeal joint characterized by nonunion joint space narrowing and reactive change; no calcaneal bone spurs, fracture, periosteal new bone formation, or destructive lesions.  

A September 2010 VA ambulatory care note reveals that the Veteran reported improved heel pain with medication, insoles and stretching.  The findings of the May 2010 x-ray were reported and the assessment was foot pain.  See also February 2011 VA ambulatory care note.  

The Board sought an expert medical opinion in June 2015 to address issues raised in the May 2015 Joint Motion.  More specifically, the May 2015 Joint Motion determined that the Board had provided an inadequate statement of reasons or bases for its finding in the December 2014 decision that a rating in excess of 10 percent was not warranted for bilateral plantar fasciitis for the entire appeal period, specifically because it did not consider or discuss the potential for separate ratings for each foot pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Joint Motion determined that although the Board had considered the applicability of Diagnostic Code 5284, it never considered or discussed the potential applicability of Diagnostic Code 5284 to each foot separately, even though the Board specifically noted symptoms attributable to conditions other than pes planus [sic].  

In its June 2015 request, the Board asked the expert to provide an opinion as to whether any of the symptoms of bilateral pes planus [sic] were analogous to other foot injury, as outlined in Diagnostic Code 5284, and, if so, to describe whether they are moderate, moderately severe, or severe, and to indicate which foot is affected.  

Dr. C.F.B. provided a response in August 2015.  Dr. B. reported that the Veteran's injury apparently started in August 2006 while the Veteran was stationed in Iraq.  The first date reported was August 25, 2006, and there are a myriad of records that follow.  Dr. B. reported that the Veteran has plantar fasciitis in both feet that has pain ranging up to a level eight on a scale of 10.  Throughout his treatments, the pain had never fully resolved.  Dr. B. reported that the plantar fasciitis is directly related to the pes planus as the plantar fascia continuously over stretches with weight bearing.  Dr. B. indicated that the symptoms appear to range from moderately severe to severe and that both feet were affected.

The Board sought an addendum opinion from Dr. B. in September 2015.  The Board asked Dr. B. to explain which symptoms are associated with the Veteran's service-connected bilateral plantar fasciitis, which is the Veteran's only service-connected disability and which was incorrectly identified by the Board as service-connected bilateral pes planus in its June 2015 request.  The Board asked Dr. B. to provide an opinion as to whether the symptoms of the bilateral pes planus could be distinguished from the hallux valgus deformity of the right foot with medial deviation of the metatarsal head and associated soft tissue prominence in keeping with bunion formation and the degenerative joint disease at the first metatarsophalangeal joint of the right foot characterized by nonuniform joint space narrowing and reactive change noted on x-ray; and, if so, whether any of the symptoms of the bilateral plantar fasciitis are analogous to other foot injury as outlined in Diagnostic Code 5284 and, if so, with description as to whether they are moderate, moderately severe or severe, with indication of which foot is affected.

The addendum opinion was provided by Dr. B. in October 2015.  Dr. B. reported that the Veteran's symptoms of plantar fasciitis are separate and unrelated to his other symptoms such as hallux valgus.  Dr. B. indicated that hallux valgus is more of a hereditary condition and had no relation to plantar fasciitis.  Dr. B. did not feel that his other symptoms were analogous or related to his plantar fasciitis and that as to Dr. B's knowledge, the only condition remaining from his time in the military is the plantar fasciitis.  

The Board sought another addendum opinion from Dr. B. in November 2015.  The Board asked Dr. B. to explain what the specific symptoms associated with the Veteran's bilateral plantar fasciitis are and to provide an opinion as to whether the specific symptoms associated with the Veteran's bilateral plantar fasciitis are distinguishable from the Veteran's degenerative joint disease at the first metatarsophalangeal joint of the right foot characterized by nonuniform joint space narrowing and reactive change noted on x-ray; and, if so, whether any of the symptoms of the bilateral plantar fasciitis are analogous to Diagnostic Code 5284 (with description as to whether they are moderate, moderately severe, or severe, with indication of which foot is affected).  

The addendum opinion was provided by Dr. B. in November 2015.  Dr. B. reported that the Veteran's symptoms of plantar fasciitis are absolutely not related to his degenerative joint disease of his first metatarsophalangeal joint of his right foot; and that the Veteran's plantar fasciitis should be classified as moderately severe to both feet.  

In sum, Dr. B. provided opinions in August 2015, October 2015, and November 2015 that, in essence, establish that the Veteran has plantar fasciitis in both feet that involves moderately severe pain; that pain is the only symptom attributable to the bilateral plantar fasciitis; and that the symptom of pain is unrelated to other symptoms involving the feet, to include the hallux valgus and degenerative joint disease of his first metatarsophalangeal joint of his right foot.  

At this juncture, the Board notes that the assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Although VA regulations allow for ratings by analogy, see 38 C.F.R. § 4.20, the Court recently held that when a condition is specifically listed in VA's schedule for rating disabilities, it may not be rated by analogy; in other words, an analogous rating may be assigned only where the service-connected condition is unlisted in VA's schedule for rating disabilities.  See Copeland v. McDonald, 27 Vet. App. 333, 336-337 (2015) (quoting Suttman v. Brown, 5 Vet. App. 127, 134 (1993).  

In this case, the rating criteria for the feet do not provide a diagnostic code specific to plantar fasciitis.  See 38 C.F.R. § 4.71a.  As such, the Board may apply an analogous rating to the service-connected bilateral plantar fasciitis.  The rating criteria for the feet list diagnostic codes for acquired flatfoot (Diagnostic Code 5276); bilateral weak foot (Diagnostic Code 5277); acquired claw foot (pes cavus) (Diagnostic Code 5278); unilateral or bilateral anterior metatarsalgia (Morton's disease) (Diagnostic Code 5279); unilateral hallux valgus (Diagnostic Code 5280); unilateral severe hallux rigidus (Diagnostic Code 5281); hammertoe (Diagnostic Code 5282); malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283) and other foot injuries (Diagnostic Code 5284). 

Several of these diagnostic codes are simply not applicable to the Veteran's service-connected bilateral plantar fasciitis as there is no evidence of bilateral weak foot (Diagnostic Code 5277); acquired claw foot (Diagnostic Code 5278); unilateral or bilateral anterior metatarsalgia (Diagnostic Code 5279); unilateral severe hallux rigidus (Diagnostic Code 5281); hammer toe(s) (Diagnostic Code 5282); or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  

The Board acknowledges that the evidence indicates the Veteran has bilateral pes planus and right foot hallux valgus.  The Veteran, however, is not service-connected for either of these disorders.  In addition, the expert medical opinion provided by Dr. B., however, clearly establishes that the symptoms associated with the service-connected bilateral plantar fasciitis are unrelated to other symptoms involving the feet, to include the hallux valgus and degenerative joint disease of his first metatarsophalangeal joint of his right foot.  As such, Diagnostic Codes 5276 and 5280 are not for application in this case.  

This leaves Diagnostic Code 5284, which provides ratings of 10, 20 and 30 percent for moderate, moderately severe, and severe foot injuries, respectively.  The Board notes that the rating criteria do not define moderate, moderately severe, or severe.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).

When considering the evidence of record in total, the Board finds that it supports the assignment of separate initial ratings of 20 percent throughout the entire appeal period for the service-connected bilateral plantar fasciitis under Diagnostic Code 5284.  This is so because the symptoms manifested by the Veteran's bilateral plantar fasciitis more nearly approximate the criteria for moderately severe foot injury.  The Board makes clear that the Veteran is entitled to separate ratings for each foot.  In making this determination, the Board has considered the Veteran's competent and credible assertions related to his disability, to include his reports of needing to stop and rest for 5 to 10 minutes after walking 15 to 20 minutes; bilateral foot pain, to include bilateral heel pain, left worse than right, and bilateral arch pain; pain at rest and when standing and walking; pain with weightbearing activities; tenderness with walking, left worse than right; increased pain with increased activity and with getting up from prolonged sitting; and needing to rest after walking one quarter of a mile.  See VA examination reports dated February 2008 and September 2009; March 2011 hearing transcript; see also private treatment and physical therapy records.  The Board has also considered the opinion and two supplemental opinions provided by Dr. B., which, as noted above, establishes that the Veteran has plantar fasciitis in both feet that involves moderately severe pain; that pain is the only symptom attributable to the bilateral plantar fasciitis; and that the symptom of pain is unrelated to other symptoms involving the feet, to include the hallux valgus and degenerative joint disease of his first metatarsophalangeal joint of his right foot.  

The evidence does not support a finding that the Veteran's bilateral plantar fasciitis has been manifested by symptoms that more nearly approximate a severe foot injury so as to support the assignment of separate 30 percent ratings under Diagnostic Code 5284.  The Board acknowledges that in the August 2015 opinion, Dr. B. indicated that the symptoms associated with the Veteran's bilateral plantar fasciitis appear to range from moderately severe to severe and that both feet were affected.  Clarification was received in November 2015, however, that made clear the Veteran's plantar fasciitis should be classified as moderately severe to both feet.  For this reason, separate 30 percent ratings are not warranted for the Veteran's service-connected bilateral plantar fasciitis under Diagnostic Code 5284.  

The Board has considered other provisions which might provide for a higher evaluation with respect to the issue on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, Diagnostic Code 5284 does not evaluate the Veteran's foot disability with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Extraschedular Consideration 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected bilateral plantar fasciitis disability picture is not so unusual or exceptional in nature as to render the separate 20 percent ratings assigned by the Board in this decision inadequate at any time during the period on appeal.  The Veteran's service-connected bilateral plantar fasciitis disability is evaluated by analogy under the diagnostic criteria pertaining to other foot injuries, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's bilateral plantar fasciitis disability is manifested by subjective and objective evidence of pain and tenderness to palpation.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the separate 20 percent ratings assigned by the Board in this decision.  Higher ratings are provided for certain manifestations of a foot disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 20 percent ratings assigned by the Board in this decision more than reasonably describe the Veteran's disability level and symptomatology; therefore, the currently assigned schedular evaluation is adequate and no referral is required.


ORDER

Separate initial ratings of 20 percent, and not higher, for bilateral plantar fasciitis are granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


